Citation Nr: 1132862	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for right wrist strain.

2. Entitlement to an evaluation in excess of 10 percent for left wrist strain.

3. Entitlement to an evaluation in excess of 20 percent for central disc protrusion at L5 with degenerative spondylosis and thoracic strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981 and October 1982 to March 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability ratings for service-connected right and left wrist strains and the 20 percent disability rating for service-connected lumbar spine disability.    

The Board notes that the Veteran submitted a February 2007 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. In a January 2010 report of contact, the Veteran withdrew her Board hearing request. The Board finds that there is no hearing request pending at this time. 38 C.F.R. § 20.704(e) (2010).    

The issue of entitlement to radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability, has been raised by the record in a February 2007 personal statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The evidence of record demonstrates the Veteran's right wrist is characterized by four small dorsal incisions, status post arthrotomy, status post debridement, tendonitis, synovitis, fibrocartilage tear, and strain.

3. The evidence of record demonstrates the Veteran's left wrist is characterized by tenderness on the dorsal aspect, tendonitis, and strain.

4. The evidence of record demonstrates the Veteran's lumbar spine disability is characterized by mild degenerative disc disease, central disc protrusion at L5, degenerative spondylosis, thoracic strain, episodes of severe flare-ups, pain, normal gait, forward flexion to 50 degrees and 75 degrees, and a combined range of motion to 165 degrees and 185 degrees.  


CONCLUSIONS OF LAW

1. The criteria for evaluations in excess of 10 percent for right and left wrist strains have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.17a, Diagnostic Code 5215 (2010).

2. The criteria for an evaluation in excess of 20 percent for central disc protrusion at L5 with degenerative spondylosis and thoracic strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.17a, Diagnostic Codes 5237, 5242 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a July 2005 letter for the claims on appeal. In this letter, VA informed the Veteran that in order to substantiate a claim for an increased evaluation for her service-connected disabilities, the evidence must show that such disabilities have gotten worse.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency. This letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In the present appeal, July 2006 and May 2008 letters sent to the Veteran also included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. Although these notices were not issued before the February 2006 rating decision on appeal, the Veteran has not been prejudiced, as her claims were readjudicated in the July 2006 statement of the case (SOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As discussed below, no new disability ratings or effective dates for the award of benefits will be assigned as the claims for higher ratings are denied. Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010). In connection with the current claims on appeal, VA has obtained the Veteran's private treatment records dated September 2005 and from September 2006 to April 2007. 
In the January 2010 report of contact, the Veteran reported that she received treatment for her service-connected wrist and lumbar spine disabilities by private doctors since 2007 and that she will furnish these records or the doctors' names for VA to obtain the records. By letter dated in April 2010, the RO provided her with a release form and advised her to submit records or the forms so that the RO could attempt to obtain records. In May 2010, the record was held open for an additional 60 days; however, no response was received by the Veteran and she was notified of such in a subsequent December 2010 supplemental statement of the case (SSOC).    

The Veteran was provided VA examinations in connection with the claims on appeal in January 2006, August 2007, and November 2010. The VA examiners noted the Veteran's medical history, reviewed the claims file, and recorded pertinent examination findings. All obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West Supp. 2010). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995). It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id. The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2010). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Right and Left Wrist Strains

In a June 2005 personal statement, via a VA Form 21-4138, the Veteran requested higher ratings for her service-connected right and left wrist strains. The Veteran is currently assigned a 10 percent disabling rating for each wrist under Diagnostic Code 5215.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, the general rating formula for the wrist provides a 10 percent rating for limitation of motion of the wrist (major or minor), such that dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm. 

For VA compensation purposes, 38 C.F.R. § 4.71, Plate I, provides that normal dorsiflexion of the wrist is from 0 to 70 degrees, normal palmar flexion is from 0 to 80 degrees, normal ulnar deviation of the wrist is from 0 to 45 degrees, normal radial deviation is from 0 to 20 degrees, normal forearm pronation is from 0 to 80 degrees, and normal forearm supination is from 0 to 85 degrees. The diagnostic codes pertaining to impairment of the elbow, forearm, wrist, hand, and fingers apply to different disability ratings based upon whether the major or minor arm is affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5213 to 5230 (2010). 

Because the Veteran has been in receipt of a 10 percent disability rating for each wrist since the grant of service connection, and because the criteria for referral for extraschedular evaluations have not been met, as discussed below, the Board finds that evaluations in excess of 10 percent for the right and left wrists under Diagnostic Code 5215 are not warranted. 

The Board has considered whether any other diagnostic codes pertaining to the wrist are applicable in this case. Diagnostic Code 5214, pertaining to ankylosis of the wrist, and Diagnostic Code 5003, pertaining to degenerative arthritis, are not applicable in this case. The January 2006, August 2007, and November 2010 VA examination reports do not document any findings of ankylosis or arthritis of the Veteran's wrists. In fact, the Veteran consistently exhibited movement of the wrists in dorsiflexion and palmar flexion at each of the VA examinations which indicates that she does not have ankylosis. Furthermore, a September 2006 private treatment record also noted no evidence of inflammatory arthritis or morning stiffness despite the Veteran's complaint of longstanding wrist pains. Therefore, Diagnostic Codes 5214 and 5003 do not assist the Veteran in obtaining higher disability evaluations.   

The evidence of record does not support a higher rating for the Veteran's service-connected right wrist strain under the diagnostic codes for a skin disability. See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010). As reflected in the evidence of record, the Veteran has four scars located on the dorsal aspect of her right wrist. The January 2006 VA examiner described four portals of entry on the dorsal aspect of the Veteran's right wrist and dorsal aspect of the right wrist was tender. The November 2010 VA examiner documented the four small dorsal incisions on the Veteran's wrist, each measuring 0.2 centimeters, and noted the scars are well healed, hypopigmented, and without any tissue loss or adherence. 

The Board finds there is no evidence that the Veteran's scars limit her motion to warrant application of Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion; or Diagnostic Code 7805, scars, other, which are rated on limitation of function of the affected part. The scars are not 144 square inches or greater to warrant application of Diagnostic Code 7802, scars, other than head, face, or neck that are superficial and do not cause limitation of motion. There is also no evidence that the scars are unstable or painful to warrant application of Diagnostic Code 7803, superficial, unstable scars or Diagnostic Code 7804, superficial, painful on examination scars. Therefore, 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 do not assist the Veteran in obtaining a higher rating for her service-connected right wrist strain. 

During the pendency of the appeal, the rating schedule for evaluation scars was revised and amended. See 73 Fed. Reg 54708-12 (Sept. 23, 2008). The effective date of the revisions is October 23, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date. Because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in her case. The Board notes that the amendment allows for a Veteran to request a review of a scar disability under the revised criteria irrespective of whether the Veteran's disability has increased since the last review. Id. No such request has been made.

Additionally, with respect to the possibility of higher evaluations under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has considered whether evaluations in excess of 10 percent could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain in both wrists. See DeLuca, 8 Vet. App. at 204-05; VAOPGCPREC 36-97, 63 Fed. Reg. 31, 262 (1998).  

Review of the record reveals the Veteran's complaints of pain during the pendency of the appeal. At the January 2006 VA examination, she complained of pain at a level of 9/10, aggravated with lifting pets, which she no longer performs, and reported use of bilateral wrist braces. The VA examiner noted the Veteran's lifting activities are limited and her writing skills and driving tolerance are diminished. Following the examination, the Veteran exhibited normal bilateral range of motion with guarding and there was no evidence of episodes of dislocation or recurrent subluxation.    

At the August 2007 VA examination, the Veteran complained of daily pain at a level of 6/10, increased with manual prolonged work, typing for 10 minutes, and weakness. She also complained of stiffness, lack of endurance, and reported her use of bilateral splints and the inability to lift 10 pounds or more. Following the examination, the Veteran exhibited normal range of motion with pain and tenderness and there were no changes in range of motion upon repeated and resisted testing or additional limitation. The VA examiner reported the Veteran's wrist strains have mild to moderate effects on daily activities and there was no evidence of instability, locking, flare-ups, dislocation, or recurrent subluxation. 

Most recently, at the November 2010 VA examination, the Veteran reiterated pain in both of her wrists and intermittent, occasional use of wrist braces. Following the examination, she exhibited no pain with active motion. There was no evidence of instability, stiffness, weakness, incoordination, effects on usual daily activities, additional limitations after repetitive motion, or episodes of dislocation, subluxation, locking, and flare ups.    

The Board notes that the evidence of record does not support higher ratings for the Veteran's service-connected right and left wrist strains due to functional loss. As noted above, although the Veteran has complained of pain in her wrists throughout the appeal, there was no evidence of a facial expression upon pressure or manipulation of the wrists or additional functional limitation due to pain, weakness, fatigability, incoordination, or lack of endurance. There was also no indication that pain, due to the Veteran's service-connected right and left wrist strains, caused functional loss greater than that contemplated by the 10 percent disability rating currently assigned. Therefore, evaluations in excess of 10 percent are not warranted for the Veteran's service-connected wrist strains based on application of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 204-05.  

B. Lumbar Spine Disability

In a June 2005 personal statement, via a VA Form 21-4138, the Veteran requested a higher rating for her service-connected lumbar spine disability. 

During the pendency of this appeal, the Veteran was afforded VA spinal examinations in January 2006, August 2007, and November 2010.    

At the January 2006 VA examination, the Veteran complained of pain at the level of 9/10 with sharp intensity and stiffness in the central lumbosacral region with and without distribution. The pain is aggravated with postural changes and treated with pain medication as the occasion requires. She wears a back brace and self-administered one day of bed rest three months ago due to a flare-up. The Veteran further reported that she is a full-time student, fully self-sufficient in daily activities, and limited in walking for more than one mile.  

Following the examination, the examiner noted the Veteran's posture and gait as normal and spine as symmetrical. There were no objective findings of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, unsteadiness, or intervertebral disc syndrome. The Veteran exhibited forward flexion to 50 degrees with pain and a combined range of motion to 165 degrees. There was no additional limitation of pain or change in range of motion with repetitive use. The examiner noted objective evidence of mild paralumbar muscle guarding bilaterally in the lower thoracic and lumbar area, yet no evidence of spine muscle spasms. The Veteran was diagnosed with residuals of central disc protrusion at L5, degenerative spondylosis, and thoracic strain.  

At the August 2007 VA examination, the Veteran complained of daily, constant, and sharp pain at the L5 area, as well as low back muscle spasm, guarding, tenderness, discomfort, and intermittent mild radiation of pain in the right leg. The pain is precipitated by prolonged bending and lifting, certain positions while walking, standing, sitting, and bad weather. She experiences less pain with rest, a back brace, physical therapy with stretching, a heating pad, avoidance of heavy exertion, and analgesics. The Veteran reported no periods of flare-up, but noted the occasional use of a wheelchair from flare-ups after travel. She is able to walk a variable distance of about half a mile per day, drive one to two hours a day with a break in between, and perform a few recreational activities twice per month, to include going to church.       

Following the examination, the examiner noted review of the claims file and that the Veteran did not complete the range of motion testing. The Veteran's lumbar spine disability had a moderate effect on her daily activities and there was objective evidence of paraspinal with preserved spinal contour, normal slow gait, and an increased bone density at L4, which suggested possible hemangioma or Paget's disease. Her bilateral lower and upper extremities exhibited normal to light monofilament touch/pin, bilateral vibration, tone, and strength without atrophy. There were no objective findings of weight loss, fevers, malaise, dizziness, visual disturbances, numbness, weakness, bladder complaints, bowel complaints, unsteadiness, intervertebral disc syndrome, fracture, dislocation, dyspnea, or dysphagia. The Veteran was diagnosed with lumbar L4-5 herniated nucleus pulposus (HNP) residuals from injury to low back and (per magnetic resonance imaging (MRI) per claim request) radiculopathy of the right lower extremity.  

At the November 2010 VA examination, the Veteran complained of pain in her back that radiates into both legs. She continues to treat the pain with medications, is able to walk for one fourth of a mile, and noted a period of incapacitation during the past year for duration of 24 days. There was no indication of physician prescribed bed rest.       

Following the examination, the examiner noted review of the claims file, the Veteran's normal gait and posture, and history of reported stiffness, spasms, and episodes of severe flare-ups that lasts for one to two days every two to three weeks. She alleviates the pain with heat, cold packs, hot shower, and rest, and reported no additional limitation of motion or other functional impairment during flare-ups. The examiner associated the Veteran's episodes of severe flare-ups to intervertebral disc syndrome, and found no evidence of unsteadiness, falls, numbness, urinary incontinence, ankylosis, or effect on usual daily activities, except for pain affecting occupational activities. The Veteran exhibited forward flexion to 75 degrees and a combined range of motion to 185 degrees with pain on active range of motion and no additional limitations after repetitions. The Veteran was diagnosed with mild degenerative disc disease of the lumbar spine.  

A September 2006 private treatment record documents the Veteran's complaint that pain is almost always present with radicular components to the posterior thighs and worse on the left. There was no object evidence of numbness, tingling, weakness, bowel or bladder incontinence, or spinal percussion tenderness. The Veteran was assessed with lumbar radiculitis. Then in a January 2007 private treatment record, she continued her complaint of back pain and reported that she can "live with it" for now.

When evaluating all lumbar spine disabilities, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243). 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010). For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1). 

Under the current rating criteria, the Veteran's service-connected lumbar spine disability is evaluated and rated 20 percent under the general rating formula for diseases and injuries of the spine. See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2010).  

The rating criteria, in pertinent part, provides a 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is not severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is present. A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, and left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

After carefully reviewing the evidentiary record, the Board finds that the Veteran's service-connected lumbar spine disability is appropriately rated as 20 percent under Diagnostic Codes 5237 and 5242, and a preponderance of the evidence is against a finding that a higher rating under Diagnostic Codes 5237 and 5242 is warranted. The evidence, as previously stated, shows the Veteran has a history of mild degenerative disc disease, central disc protrusion at L5, degenerative spondylosis, thoracic strain, reported episodes of severe flare-ups due to intervertebral disc syndrome, pain, normal gait, forward flexion to 50 degrees and 75 degrees, and a combined range of motion to 165 degrees and 185 degrees. Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's service-connected lumbar spine disability.  

A higher evaluation based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes under Diagnostic Code 5243 is not warranted. As noted above, the Veteran reported at the January 2006 VA examination that she self-administered bed rest for one day three months ago due to flare-up of back pain, and at the November 2010 VA examination, she reported having severe episodes of lumbar flare-up for one to two days every two to three weeks and a period of incapacitation during the past year for duration of 24 days. The November 2010 VA examiner associated the Veteran's episodes of severe flare-ups to intervertebral disc syndrome. While the November 2010 VA examiner noted reported a reported incapacitating episode of 24 day, there is no indicated by the examiner of physician prescribed bed rest and treatment by a physician. The Board finds there is no evidence of record bed rest and/or treatment prescribed by a physician, thus the criteria have not been met for a higher rating for the Veteran's service-connected lumbar spine disability under Diagnostic Code 5243.  

A separate evaluation is not warranted for bowel or bladder impairment. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2010). At the VA examinations, as well as in the September 2006 private treatment record, there were no objective findings of any bladder or bowel incontinence. The Board also notes that in an August 2007 rating decision, the RO separately evaluated and denied service connection for radiculopathy of the left lower extremity, associated with the service-connected lumbar spine disability, as there was no evidence of a current disability. See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8521 (2010). In addition, the issue of entitlement to service connection for radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability, was raised by the record, but this issue is referred to the RO for appropriate action. 

Consideration has also been given as to whether any other applicable diagnostic codes under the former criteria provide a basis for a higher rating for the Veteran's service-connected lumbar spine disability. Since there is no clinical evidence that indicates the Veteran's entire spine being ankylosed or fractured during the appeal, Diagnostic Codes 5285 and 5286 are not for application in this case.  

With respect to the possibility of a higher evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board has considered whether an evaluation in excess of 20 percent could be assigned on the basis of functional loss due to the Veteran's service-connected lumbar spine disability. See DeLuca, 8 Vet. App. at 204-05. In this case, the evidence of record does not support an evaluation in excess of 20 percent due to functional loss. As discussed above, the Veteran reported use of a back brace, occasional use of a wheelchair for flare up after travel, and a period of incapacitation during the past year for duration of 24 days. There were also notations of a moderate effect on the Veteran's daily activities and that pain affects the Veteran's occupational activities by the August 2007 and November 2010 VA examiners respectively. 

Nonetheless, there were no objective findings of unsteadiness, falls, or facial expression upon pressure or manipulation of the lumbar spine. The January 2006 VA examiner reported the Veteran was fully self-sufficient in daily activities and the November 2010 VA examiner noted there was no affect on the Veteran's daily activities. The Veteran can drive one to two hours a day with a break in between and there was no evidence of additional limitation of motion of functional impairment during flare-up or after repetitions of range of motion. Thus, there is no indication that pain, due to the Veteran's lumbar spine disability has caused functional loss greater than that contemplated by the 20 percent evaluation currently assigned under Diagnostic Codes 5237 and 5242. Therefore, a higher rating is not warranted based on application of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 202.  The Board also emphasizes that the criteria of the General Rating Formula are to be applied with or without factors such as pain.  See 38 C.F.R. § 4.71a.  

C. Extra Schedular Consideration 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If so, then the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating. Id.  

During the pendency of this appeal, the Veteran reported at the August 2007 VA examination report that she is a full-time student and does some manual work on computers at home for four hours a day. There is no indication of record that her service-connected disabilities cause her to miss class or have any significant effect on her schoolwork.  

In this case, the schedular evaluations in this case are not inadequate. Evaluations in excess of 10 percent for right and left wrist strains and 20 percent for a lumbar spine disability are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities, as the criteria assess limitation of motion, pain, spasms, and other functional limitations. Accordingly, a referral for consideration of an extraschedular rating for each service-connected disability on appeal is not warranted.

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claims for entitlement to evaluations in excess of 10 percent for the Veteran's service-connected right and left wrist strains and to an evaluation in excess of 20 percent for the Veteran's service-connected lumbar spine disability. See Gilbert, 1 Vet. App. at 55.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 10 percent for right wrist strain is denied.

Entitlement to an evaluation in excess of 10 percent for left wrist strain is denied.

Entitlement to an evaluation in excess of 20 percent for central disc protrusion at L5 with degenerative spondylosis and thoracic strain is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


